Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 07/01/2022 amendment/responses in the application of LIU et al. for “NARROWBAND COMMUNICATIONS IN UNLICENSED FREQUENCY BAND” filed 08/24/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-30 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 13, 15, 18, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMEBA (US 2021/0298079 A1), hereinafter TOMEBA in view of GOU et al. (US 2019/0007972 A1), hereinafter GOU.
Regarding claim 1, TOMEBA discloses a method performed by an apparatus of a user equipment (UE), comprising: 
receiving a discovery reference signal (DRS) indicating a frequency hopping pattern including a sequence of unique frequency sub-bands (the terminal device receives SRS indicating frequency hopping, see ¶ 157); 
performing clear channel assessment CCA procedure to be performed when gaining access to one or more respective frequency sub-band of the sequence of frequency sub-bands (the communications device of the present implementation, when transmitting at least a part of the signal transmitted by the device itself in the unlicensed band, prior to the signal being transmitted in the unlicensed band, the communications device acquire a channel occupying time (or the channel transmitting permission time) for performing listen before talk (LBT, clear channel assessment (CCA)) in the unlicensed band, see ¶ 0172). 
monitoring for a signal indicating a channel occupancy time (COT) on a first frequency sub-band of the sequence of frequency sub-bands based on at least in part on the CCA procedure to be performed (when performing communication in an unlicensed band, when the channel is determined to be idle and carrier-sense is performed, the base station device/terminal device may occupy the channel for a period. The maximum value of the period that a channel can be occupied (channel occupation period) may be referred to as maximum channel occupancy time (MCOT), see ¶ 0173).
TOMEBA fails to disclose that receiving an indication of a maximum quantity of CCA procedures to be performed. 	In the same field of endeavor, GOU discloses generating, by a first station, an LBT parameter including a parameter used by the first station to perform LBT for unlicensed carriers and/or indicating a parameter used by a second station receiving the LBT parameter to perform LBT for the unlicensed carriers; and transmitting, by the first station, the LBT parameter, where the LBT parameter include a number of CCAs in a defer period, see ¶ 0009-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to includes GOU’s teaching of indicating the number of CCAs to perform by the receiving device in the network device taught by TOMEBA for coordinating access to the unlicensed carriers to avoid interference between neighboring unlicensed carriers occupied by the neighboring stations. 

Regarding claim 5, TOMEBA discloses the COT is obtained based on one of a clear channel assessment (CCA) procedure or an extended CCA procedure performed on the first frequency sub-band (the communications device of the present implementation secures the wireless medium, which is COT, via LBT, see ¶ 0174). 
Regarding claim 13, TOMEBA discloses a wireless communication device (terminal device, see figure 1), comprising: an interface configured to: 
obtain a discovery reference signal (DRS) indicating a frequency hopping pattern including a sequence of unique frequency sub-bands (the terminal device receives SRS indicating frequency hopping, see ¶ 157); 
perform clear channel assessment CCA procedure to be performed when gaining access to one or more respective frequency sub-band of the sequence of frequency sub-bands (the communications device of the present implementation, when transmitting at least a part of the signal transmitted by the device itself in the unlicensed band, prior to the signal being transmitted in the unlicensed band, the communications device acquire a channel occupying time (or the channel transmitting permission time) for performing listen before talk (LBT, clear channel assessment (CCA)) in the unlicensed band, see ¶ 0172). 
monitor a signal indicating a channel occupancy time (COT) on a first frequency sub-band of the sequence of frequency sub-bands based on at least in part on the CCA procedure to be performed (when performing communication in an unlicensed band, when the channel is determined to be idle and carrier-sense is performed, the base station device/terminal device may occupy the channel for a period. The maximum value of the period that a channel can be occupied (channel occupation period) may be referred to as maximum channel occupancy time (MCOT), see ¶ 0173).
TOMEBA fails to disclose that receiving an indication of a maximum quantity of CCA procedures to be performed. 	In the same field of endeavor, GOU discloses generating, by a first station, an LBT parameter including a parameter used by the first station to perform LBT for unlicensed carriers and/or indicating a parameter used by a second station receiving the LBT parameter to perform LBT for the unlicensed carriers; and transmitting, by the first station, the LBT parameter, where the LBT parameter include a number of CCAs in a defer period, see ¶ 0009-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to includes GOU’s teaching of indicating the number of CCAs to perform by the receiving device in the network device taught by TOMEBA for coordinating access to the unlicensed carriers to avoid interference between neighboring unlicensed carriers occupied by the neighboring stations. 

Regarding claim 15, TOMEBA discloses the COT is obtained based on one of a clear channel assessment (CCA) procedure or an extended CCA procedure performed on the first frequency sub-band (the communications device of the present implementation secures the wireless medium, which is COT, via LBT, see ¶ 0174). 
Regarding claim 18, TOMEBA discloses a method performed by an apparatus of a base station (Base station, see figure 1), comprising: 
transmitting a discovery reference signal (DRS) indicating a frequency hopping pattern including a sequence of unique frequency sub-bands (the terminal device receives SRS indicating frequency hopping, see ¶ 157);  perform clear channel assessment CCA procedure to be performed when gaining access to one or more respective frequency sub-band of the sequence of frequency sub-bands (the communications device of the present implementation, when transmitting at least a part of the signal transmitted by the device itself in the unlicensed band, prior to the signal being transmitted in the unlicensed band, the communications device acquire a channel occupying time (or the channel transmitting permission time) for performing listen before talk (LBT, clear channel assessment (CCA)) in the unlicensed band, see ¶ 0172). 
contending for channel access on a first frequency sub-band of the sequence of unique frequency sub-bands using a CCA procedure and based on at least in part on the CCA procedure to be performed (the communications device (including the base station device and the terminal device) of the present implementation, when transmitting at least a part of the signal transmitted by the device itself in the unlicensed band, prior to the signal being transmitted in the unlicensed band, the communications device acquire a channel occupying time (or the channel transmitting permission time) for performing listen before talk (LBT, clear channel assessment (CCA)) in the unlicensed band, see ¶ 0172).
TOMEBA fails to disclose that receiving an indication of a maximum quantity of CCA procedures to be performed. 	In the same field of endeavor, GOU discloses generating, by a first station, an LBT parameter including a parameter used by the first station to perform LBT for unlicensed carriers and/or indicating a parameter used by a second station receiving the LBT parameter to perform LBT for the unlicensed carriers; and transmitting, by the first station, the LBT parameter, where the LBT parameter include a number of CCAs in a defer period, see ¶ 0009-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to includes GOU’s teaching of indicating the number of CCAs to perform by the receiving device in the network device taught by TOMEBA for coordinating access to the unlicensed carriers to avoid interference between neighboring unlicensed carriers occupied by the neighboring stations. 

Regarding claim 27, TOMEBA discloses a wireless communication device (base station, see figure 1), comprising: a memory; at least one network interface; and a processing system communicatively coupled to the memory and the at least one network interface, wherein the processing system is configured to: 
transmitting a discovery reference signal (DRS) indicating a frequency hopping pattern including a sequence of unique frequency sub-bands (the terminal device receives SRS indicating frequency hopping, see ¶ 157);  perform clear channel assessment CCA procedure to be performed when gaining access to one or more respective frequency sub-band of the sequence of frequency sub-bands (the communications device of the present implementation, when transmitting at least a part of the signal transmitted by the device itself in the unlicensed band, prior to the signal being transmitted in the unlicensed band, the communications device acquire a channel occupying time (or the channel transmitting permission time) for performing listen before talk (LBT, clear channel assessment (CCA)) in the unlicensed band, see ¶ 0172). 
contending for channel access on a first frequency sub-band of the sequence of unique frequency sub-bands using a CCA procedure and based on at least in part on the CCA procedure to be performed (the communications device (including the base station device and the terminal device) of the present implementation, when transmitting at least a part of the signal transmitted by the device itself in the unlicensed band, prior to the signal being transmitted in the unlicensed band, the communications device acquire a channel occupying time (or the channel transmitting permission time) for performing listen before talk (LBT, clear channel assessment (CCA)) in the unlicensed band, see ¶ 0172).
TOMEBA fails to disclose that receiving an indication of a maximum quantity of CCA procedures to be performed. 	In the same field of endeavor, GOU discloses generating, by a first station, an LBT parameter including a parameter used by the first station to perform LBT for unlicensed carriers and/or indicating a parameter used by a second station receiving the LBT parameter to perform LBT for the unlicensed carriers; and transmitting, by the first station, the LBT parameter, where the LBT parameter include a number of CCAs in a defer period, see ¶ 0009-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to includes GOU’s teaching of indicating the number of CCAs to perform by the receiving device in the network device taught by TOMEBA for coordinating access to the unlicensed carriers to avoid interference between neighboring unlicensed carriers occupied by the neighboring stations. 

Claims 4, 14, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TOMEBA-GOU in view of PARK (US 2021/0235496 A1).
	Regarding claims 4, 14, 20, and 28, the combination of TOMEBA-GOU fails to disclose that the signal comprises one or more of a system information channel occupancy time (SI-COT), a group-common physical downlink control channel (GC-PDCCH), or a common transmit preamble.
	In the same field of endeavor, PARK discloses that the base station transmits a cell-specific or UE-group common DCI format for indicating whether LBT succeeds/fails on a per-subband basis and this to the UE cell-specifically or via the UE-group common PDCCH (see ¶ 234). 
	Therefore, it would have been obvious to one having ordinary skill in the art at before the filing date of the claimed invention to incorporate PARK’s teaching in the method taught by the combination of TOMEBA-GOU for indicating the LBT result on per-subband basis to the group of UEs-thus the group of UEs may decide whether to continue transmit or receive data. 

Claims 2, 11-12, 19, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TOMEBA-GOU in view of YE (US 2021/0058206 A1).
Regarding claims 11-12, 25-26, the combination of TOMEBA-GOU fails to discloses that a first symbol of the DRS is punctured to facilitate a clear channel assessment (CCA) procedure associated with transmission of the DRS; or a last symbol of the DRS is punctured to facilitate a CCA procedure associated with transmission of the first data frame from the UE or puncturing a first symbol of the first data frame to facilitate a clear channel assessment (CCA) procedure associated with transmission of the first data frame; or puncturing a last symbol of the first data frame to facilitate a CCA procedure associated with transmission of a subsequent DRS from the base station. 
In the same field of endeavor, YE discloses that a first DRS subframe, beginning 2/3/4 OFDM symbols can be punctured. Alternatively, all the PSS/SSS/PBCH can be shifted 2/3/4 OFDM symbols. For example, last OFDM symbols of a last subframe on the anchor channel can be punctured, see ¶ 0140-0143). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate YE’s teaching in the method taught by the combination of TOMEBA-GOU for puncturing symbols may provide power saving by reducing the processing overhead for the device. 

Regarding claims 2, 19, the combination of TOMEBA-GOU fails to disclose transmitting the DRS comprises: accessing an anchor channel of an unlicensed frequency band using the CCA procedure and transmitting the DRS over the anchor channel based on accessing the anchor channel. 
The same field of endeavor, YE discloses the DRS is sent over unlicensed band, (see ¶ 0106); and transmitting the DRS over the anchor channel based on accessing the anchor channel (the DRS/PBCH/paging/SI transmission can be performed on the anchor channel, see ¶ 0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate YE’s teaching in the method taught by the combination of TOMEBA-GOU to take advantage of well-known channel such as anchor channel for transmission of system information such as reference signal.

Allowable Subject Matter
Claims 3, 6-10, 16-17, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 11-15, 18-20, 25-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412